13-2515
         Chen v. Holder
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A090 693 975
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 20th day of November, two thousand fourteen.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                REENA RAGGI,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       LIANG CHEN,
14                Petitioner,
15
16                        v.                                    13-2515
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                Dixon Wong, Pasadena, California.
25
26       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
27                                      General; David V. Bernal, Assistant
28                                      Director; Jennifer Paisner Williams,
29                                      Senior Litigation Counsel; Office of
 1                          Immigration Litigation, United
 2                          States Department of Justice,
 3                          Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Liang Chen, a native and citizen of the People’s

10   Republic of China, seeks review of a May 30, 2013, order of

11   the BIA affirming the December 13, 2011, decision of

12   Immigration Judge (“IJ”) Aviva L. Poczter, denying Chen

13   asylum, withholding of removal, and relief under the

14   Convention Against Torture (“CAT”).     In re Liang Chen, No.

15   A090 693 975 (B.I.A. May 30, 2013), aff’g No. A090 693 975

16   (Immig. Ct. N.Y. City Dec. 13, 2011).    We assume the

17   parties’ familiarity with the underlying facts and

18   procedural history in this case.

19       Under the circumstances of this case, we have reviewed

20   the IJ’s decision as the final agency determination.     See

21   Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).        The

22   applicable standards of review are well established.     See

23   8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder,

24   562 F.3d 510, 513 (2d Cir. 2009).


                                  2
 1   Past Persecution: Family Planning Fine

 2       In order for economic harm to constitute persecution,

 3   the harm must be “severe,” such that it would “constitute a

 4   threat to an individual’s life or freedom,” but an applicant

 5   “need not demonstrate a total deprivation of livelihood or a

 6   total withdrawal of all economic opportunity in order to

 7   demonstrate harm amounting to persecution.”     Matter of T-Z-,

 8   24 I. & N. Dec. 163, 170-73 (B.I.A. 2007) (quotation marks

 9   omitted); see also Guan Shan Liao v. U.S. Dep’t of Justice,

10   293 F.3d 61, 70 (2d Cir. 2002).   Here, the IJ reasonably

11   found that Chen failed to establish that she suffered

12   economic persecution as a result of a 12,000 renminbi family

13   planning fine because she testified that she paid the fine

14   and did not assert that she suffered any disadvantage as a

15   result.

16   Future Persecution: Religious Practice

17       Absent past persecution, an applicant may establish

18   eligibility for asylum by demonstrating a well-founded fear

19   of future persecution.   See 8 C.F.R. § 1208.13(b)(2).    To

20   establish a well-founded fear of persecution, an applicant

21   must show that she subjectively fears persecution and that

22   this fear is objectively reasonable.     See Ramsameachire v.


                                   3
 1   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).     “[A]n alien

 2   must make some showing that authorities in his country of

 3   nationality are either aware of his activities or likely to

 4   become aware of his activities.”     Hongsheng Leng v. Mukasey,

 5   528 F.3d 135, 143 (2d Cir. 2008).

 6       Chen does not claim that Chinese government officials

 7   are aware of her religion.     Instead, she argues that

 8   officials are likely to learn of her religious practice when

 9   she joins an unsanctioned “family church” in China.       Citing,

10   among other things, the 2010 U.S. Department of State’s

11   International Religious Freedom Report indicating that tens

12   of millions of Christians practice in unregistered Christian

13   churches in China, the IJ reasonably rejected this argument

14   and determined that Chen failed to establish a well-founded

15   fear of being singled out for persecution on account of her

16   religion.   See Hongsheng Leng, 528 F.3d at 143.

17       The IJ also did not err in determining that Chen failed

18   to demonstrate systemic and pervasive persecution of

19   similarly situated Christians sufficient to demonstrate a

20   pattern or practice of persecution.     See 8 C.F.R.

21   § 1208.13(b)(2)(iii); see also Matter of A-M-, 23 I. & N.

22   Dec. 737, 741 (B.I.A. 2005).     While acknowledging reports


                                     4
 1   that the Chinese government arrested, harassed, and

 2   restricted leaders and members of certain groups, the IJ

 3   noted that tens of millions of Chinese Christians practice

 4   in unregistered churches.   Based on the evidence regarding

 5   country conditions, the IJ also found that the Chinese

 6   government permits family and friends to worship in homes

 7   without registering and does not interfere with unregistered

 8   religious groups in certain areas of the country.

 9       Finally, because Chen failed to demonstrate a well-

10   founded fear of persecution on account of her practice of

11   Christianity, the IJ did not err in denying her asylum,

12   withholding of removal, and CAT relief insofar as those

13   claims were based on the same asserted factual predicate.

14   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, any pending motion

17   for a stay of removal in this petition is DISMISSED as moot.

18                               FOR THE COURT:
19                               Catherine O’Hagan Wolfe, Clerk
20
21




                                   5